IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40098
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

DARRYL MEADOWS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-443-1
                      --------------------

                          December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Darryl Meadows appeals his sentence for conspiracy to

possess with the intent to distribute approximately 97 kilograms

of marijuana, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(C),

and possession with the intent to distribute 97 kilograms of

marijuana, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C).   Meadows contends that the district court erred in

determining that 17 additional transactions involving 2,549

pounds of marijuana and eight kilograms of cocaine qualified as

relevant conduct.   Meadows also contends that the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40098
                               -2-

erred in determining that he played a managerial role in the

offense under U.S.S.G. § 3B1.1(c).

     We have reviewed the record and briefs submitted by the

parties and find that the district court’s findings that Meadows

possessed the additional 2,549 pounds of marijuana and eight

kilograms of cocaine, and that he played a managerial role in the

offense, were supported by a preponderance of the evidence and

were not clearly erroneous.   United States v. Bryant, 991 F.2d
171, 177 (5th Cir. 1993); United States v. Okoli, 20 F.3d 615,

616 (5th Cir. 1994).

     AFFIRMED.